DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US (2013/0083753). 

Regarding Claim 1, Lee discloses a method for wireless communications (see Para’s [0002-0003] i.e., wireless communications & [0058]) by a user equipment (UE) (see Para’s [0058-0061] i.e., UEs and/or low cost MTC devices may be disclosed herein & [0230]), comprising: identifying, within a subframe, a first search space to monitor for a downlink control channel (see Para’s [0227], [0230] i.e., As described herein, band location, ePDCCH, and PDSCH may be provided and/or used. For example, a device such as a UE or MTC device may monitor and/or attempt to decode both an ePDCCH and a PDSCH in the same subframe. The ePDCCH may include a UE-specific search space and/or common search space, & [0231-0233] a device may be configured to monitor ePDCCH (i.e., “downlink control channel”)) that occupies see Para’s [0134] i.e., The terminologies RBs, physical resource blocks (PRBs), and PRB-pair may be used interchangeably, [0218] i.e., the supportable bandwidth may be 6 resource blocks (RBs), [0234] i.e., The ePDCCH resources (e.g. RBs) which may be used or which may be intended for use by certain or particular devices such as reduced BW devices that may be UEs or MTC devices, may be a subset of the ePDCCH resources defined or configured in the cell…The subset may be derived by the device themselves in an embodiment. For example the subset may be device specific and/or may be derived by a device based on, for example, at least one of the following: a specific set of RBs supported by the device (e.g., center X RBs, where X may be for example 6, 12, or 15), [0344] i.e., Additionally, the frequency-domain and/or time-domain locations of the predefined ePDCCH may be configured according to one or more of the following. For example, the frequency-domain position of the predefined ePDCCH may be fixed to the minimum bandwidth of 6 RBs (i.e., “narrowband size”), or the BW known to be supported by the narrower BW devices (e.g. which may be 5 MHZ), or any other suitable reduced bandwidth (i.e., “narrowband size”) & [0286-0287]). 

and monitoring at least the first search space for the downlink control channel transmitted in the subframe, (see Para’s [0227], [0230-0232] i.e., For example, a device such as a UE or MTC device may monitor and/or attempt to decode both an ePDCCH and a PDSCH in the same subframe. The ePDCCH may include a UE-specific search space and/or common search space, [0233] i.e., a device such as a reduced BW UE or MTC device may monitor and/or attempt to decode an ePDCCH, [0234] i.e., devices capable of ePDCCH reception in the cell, [0237-0238] i.e., When monitoring ePDCCH in a given subframe…ePDCCH RBs that the device may monitor in a given subframe, [0246], [0248] & [0343] i.e., once the device may receive the configuration for the regular ePDCCH, it may monitor their corresponding search spaces).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADNAN BAIG/Primary Examiner, Art Unit 2461